DETAILED ACTION
This action is in response to application 16/482710, filed on 7/31/2019. Claims 1-24 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razlighi et al., “LookNN: Neural Network with No Multiplication,” IEEE, March 2017, hereinafter “Razlighi.”
Regarding claim 1, Razlighi anticipates “A processing method, comprising: 	quantifying weights to generate a weight codebook; quantifying input neurons to generate a neuron codebook; (see, e.g., Razlighi, pg. 1777, “This module simply computes the cross-validation error of LookNN with its clustered weights and quantized neurons”; “After clustering, the number of rows in the lookup table is significantly decreased.”) and 
determining a computational codebook according to the weight codebook and the neuron codebook.” (see, e.g., Razlighi, pg. 1775, “For each neuron, LookNN stores all possible input combinations and the corresponding outputs in a look-up table.”).
Regarding claim 13, Razlighi anticipates “A neural network system, comprising: a memory configured to store one or more instructions; and a processor configured to: 
quantify weights to generate a weight codebook, quantify input neurons to generate a neuron codebook, (see, e.g., Razlighi, pg. 1777, “This module simply computes the cross-validation error of LookNN with its clustered weights and quantized neurons”; “After clustering, the number of rows in the lookup table is significantly decreased.”) and 
determine a computational codebook according to the weight codebook and the neuron codebook.” (see, e.g., Razlighi, pg. 1775, “For each neuron, LookNN stores all possible input combinations and the corresponding outputs in a look-up table.”).

Allowable Subject Matter
Claims 2-12 and 14-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191